It having been reported to the Court that William R. O’Malley, of Wickliffe, Ohio, has been indefinitely suspended from the practice of law by order of the Supreme Court of Ohio, duly entered on the twenty-second day of November 1967, and this Court by order of December 18, 1967, having suspended the said William R. O’Malley from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired;
It Is Ordered that the said William R. O’Malley be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.